 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichem,Inc.andInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ersofAmerica,Local 864,Petitioner.Case14-RC-5683March 14, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election approved on April 24, 1967, anelection by secret ballot was conducted on May 24,1967, under the direction and supervision of theRegional Director for Region 14 among the em-ployees in the stipulated unit. At the conclusion ofthe election, the parties were furnished with a tallyof ballots which showed that of approximately 63eligible voters, 62 cast ballots, of which 36 werefor, and 26 against, the Petitioner. Thereafter, theEmployer filed timely objections to conduct affect-ing the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, the RegionalDirector conducted an investigation and, on June28, 1967, issued and duly served on the parties hisReport on Objections and Recommendation inwhich he recommended that the objections beoverruled and that the Petitioner be certified.Thereafter, the Employer filed exceptions to theRegional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees'CompareDetroit Creamery Company,60 NLRB 178, SouthwesternElectric ServiceCompany, 90 NLRB457,Houston Shell and Concrete Divi-sion,McDonough Co ,118 NLRB 1511170 NLRB No. 46including truckdrivers, leadmen, and laborato-ry technicians, employed by Milchem,Inc., atthefollowing four operations located inWashington County, Missouri: the Settle mine,Potosi,Missouri, the grinding plant,MineralPoint,Missouri, the Howell mine, Palmer, Mis-souri, and the Palmer mine, Palmer,Missouri,but excluding office clerical and professionalemployees, janitors, guards, watchmen,and su-pervisors, as defined in the Act.5.The Board has considered the RegionalDirector's report and the Employer's exceptionsthereto.We agree with the Employer that certainconduct by a union representative, hereafterdescribed, requires that the election be set aside.During the voting period at thePalmer mine,Wayne H. Stevens, secretary-treasurer of theUnion, stood for several minutes near the line ofemployees waiting to vote, engaging them in con-versation. According to the Regional Director's re-port, Stevens says that his remarks concerned theweather and like topics. While the Employer citesother behavior by Stevens as additional grounds forvoiding the election, we believe that the sustainedconversation with prospective voters waiting to casttheir ballots, regardless of the content of the re-marks exchanged, constitutes conduct which, in it-self, necessitates a second election.In our prior decisions dealing with the effect ofconversations between parties to the election andemployees preparing to vote, we have not enun-ciated a clear standard against which to measuresuchconduct.'Carefulconsiderationof theproblem now convinces us that the potential fordistraction, last minute electioneering or pressure,and unfair advantage from prolonged conversationsbetween representatives of any party to the electionand voters waiting to cast ballots is of sufficientconcern to warrant a strict rule against such con-duct, without inquiry into the nature of the conver-sations. The final minutes before an employee castshis vote should be his own, as free from inter-ference as possible. Furthermore, the standard hereapplied insures that no partygains a lastminute ad-vantage over the other, and at thesame timedeprives neither party of any important access tothe ear of the voter. The difficulties of recapturingwith any precision the nature of the remarks madein the charged atmosphere of a polling place areself-evident, and to requirean examinationinto thesubstance and effect of the conversationsseems un-duly burdensome and, in this situation, unneces-sary. Finally, a blanket prohibition against such con-versations is easily understood and simply applied.This rule is nothing more than a preventivedevice to enforce the ban againstelectioneering in MICHEM, INC.polling places normally applied in political electionsand in our representation elections. It serves thesame purposes of maintaining order and permittingvoters to 'consult their own consciences without in-terruption. Additionally, by attaching a sanction toitsbreach, the rule assures that the parties willpainstakingly avoid casual conversations whichcould otherwise develop into undesirable elec-tioneering or coercion. In our view, the restrictionhere established gives every promise of having asalutary effect on the conduct of elections and of-fers no likelihood of abridging the rights of theparties concerned.We`intend, of course, that our application of thisrule will be informed by a sense of realism. The rulecontemplates that conversations between a partyand voters while the latterare ina polling areaawaiting to vote will normally, upon the filing ofproper objections, be deemed prejudicial withoutinvestigation into the content of the remarks. Butthis does not mean that any chance, isolated, in-nocuous comment or inquiry by an employer orunion official to a voter will necessarily void theelection.We will be guided by the maxim that "thelaw does not concern itself with trifles." We trust,however, that the parties to the elections, in orderto obviate the sometimes troublesome task of defin-ing what is to be considered trifling, will take painsto assure complete compliance with the rule by in-structing their agents, officials, and representativessimply to refrain from conversing with prospectivevoters in the polling area.In the instant case, the Regional Director was'An election eligibility list, containing the names and addresses of all theeligible voters must be filed by the Employer withthe RegionalDirector forRegion 14'within 7 days after the date of issuance of the Notice of SecondElection by the Regional Director The Regional Director shall make thelist available to all the parties to the election.No extension of time to file363guided by and properly applied our decision inHouston Shell and Concrete Division, McDonoughCo.,118 NLRB 1511. SinceHouston Shellheld thatconversations alone, regardless of their extent,would not void an election (a ruling,of course,reversed by the instant decision), the RegionalDirectormade no attempt finally to determinespecific details of the conversations alleged in thiscase.However, an affidavit submitted by the Em-ployer's legal counsel states that Union Secretary-Treasurer Stevens stood within a few feet of em-ployees awaiting to vote and engaged several ofthem in conversations for several minutes. The Em-ployer'sproductiondepartmentmanager hasdeposed that he saw Stevens in approximately thesame positionfor perhaps five minutes and that heappeared to be talking to the men waiting to vote,of whom there were about 15 in line at the time.The Union has not excepted to the RegionalDirector's finding that Stevens admitted to con-versing with voters in the shop during the electionperiod. On such a record, we believe that Stevens'conduct could nQt, in any view of the evidence, bedismissed as minimal.We shall therefore set theelection aside and direct that a second election beheld.ORDERIt is hereby ordered that the election in this caseconducted on May 24, 1967, be, and it hereby is,set aside.[Direction of Second Election2 omitted frompublication.]this list shall be grantedby theRegional Director except in extraordinarycircumstances.Failure tocomply withthis requirement shall be groundsfor setting aside the election whenever proper objections are filedExcel-siorUnderwear Inc.,156 NLRB 1236.